          Case 2:21-cv-00134-GMN-NJK Document 118 Filed 09/13/21 Page 1 of 13




 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3
     TONY NGUYEN,                                          )
 4                                                         )
                            Plaintiff,                     )        Case No.: 2:21-cv-00134-GMN-NJK
 5
            vs.                                            )
 6                                                         )                       ORDER
     ISLAMIC REPUBLIC OF IRAN, et al.,                     )
 7                                                         )
                            Defendants.                    )
 8                                                         )
 9

10          Pending before the Court is the Motion to Dismiss, (ECF No. 69), filed by Defendants
11   Hoang Huy Tu, Law Offices of Hoang Huy Tu, Bich An Nguyen, and Ngoc Bich Nguyen
12   (collectively, “Defendants”). Plaintiff Tony Nguyen (“Plaintiff”) filed a Response, (ECF Nos.
13   74–75), and Defendants did not file a Reply.
14          Also pending before the Court is Defendant Law Offices of Andrew Weiss’s
15   (“Weiss’s”) Motion for Prefiling Injunction, (ECF No. 7). Plaintiff filed a Response, (ECF No.
16   23), but Plaintiff voluntarily dismissed Defendant before the Reply deadline.1
17          For the reasons discussed below, the Court GRANTS Defendants’ Motion to Dismiss
18   and GRANTS Weiss’s Motion for Prefiling Injunction.
19   I.     BACKGROUND
20          This case arises out of an incoherent and disjointed Complaint alleging claims of assault
21   and battery from attempted murder, intentional infliction of emotional distress, invasion of a
22   crime victim’s privacy, fraud and abuse of process, and hate crimes, all brought under the
23

24
     1
25    Plaintiff voluntarily dismissed Weiss on March 5, 2021. (See Notice of Dismissal, ECF No. 29). The Court
     subsequently denied Weiss’s Motion to Dismiss, (ECF No. 6), as moot, (see Min. Order, ECF No. 87). The
     Court now considers Weiss’s remaining Motion for Prefiling Injunction.

                                                     Page 1 of 13
          Case 2:21-cv-00134-GMN-NJK Document 118 Filed 09/13/21 Page 2 of 13




 1   Foreign Sovereign Immunities Act, 28 U.S.C. § 1605A. (Compl. at 3, 16–29, ECF No. 1).
 2   Essentially, Plaintiff claims that the Islamic Republic of Iran attempted to carry out a murder
 3   plot against him in California, Vietnam, and France by enlisting the help of Defendants, who
 4   Plaintiff claims are communist agents for Iranian and Vietnamese terrorist organizations. (See
 5   id. at 4–7).
 6          To provide context for Plaintiff’s claims, Defendants explain that Plaintiff and Defendant
 7   Bich An Nguyen were once in a romantic relationship, but when the relationship ended, Bich
 8   An Nguyen requested a restraining order against Plaintiff. (Defts.’ Mot. Dismiss (“MTD”) 4:4–
 9   11, ECF No. 69); (Weiss’s Mot. Prefiling Inj. (“Weiss’s Mot.”) 4:10–23, ECF No. 7).
10   However, Plaintiff continues to harass Bich An Nguyen by filing a seemingly endless barrage
11   of frivolous lawsuits against her, her friends, her mother (Ngoc Bich Nguyen), her attorney
12   (Hoang Huy Tu), her former spouse (Thien Tran (“Tran”)), and Tran’s attorney (Andrew
13   Weiss). (MTD 4:16–20); (Weiss’s Mot. Dismiss 5:1–5, ECF No. 6). Defendants assert that
14   Plaintiff has filed 47 of these actions, primarily in California, and that all of them have been
15   resolved in favor of the named defendants, except for the present case. (MTD 4:12–15);
16   (Weiss’s Mot. 11:1–3). In 2017, the Superior Court of California, County of Orange, entered a
17   vexatious litigant prefiling order in favor of Tran against Plaintiff. (Prefiling Order, Ex. 23 to
18   Weiss’s Mot., ECF No. 9-22). Similarly, in 2018, the United States District Court for the
19   Central District of California entered a prefiling injunction against Plaintiff, prohibiting him
20   from filing a new action in federal district court against Tran or Andrew Weiss without
21   permission, or from removing such a case from the Superior Court of California. See Tran v.
22   Nguyen, No. SACV 18-0043 PSG (DFMx), 2018 WL 1441179, at *7 (C.D. Cal. Mar. 22,
23   2018). Plaintiff now brings his claims against Defendants in the United States District Court
24

25



                                                 Page 2 of 13
           Case 2:21-cv-00134-GMN-NJK Document 118 Filed 09/13/21 Page 3 of 13




 1   for the District of Nevada, likely in an attempt to avoid the prefiling injunctions ordered against
 2   him in California.2
 3   II.     LEGAL STANDARD
 4           A. Motion to Dismiss
 5           Federal Rule of Civil Procedure 12(b)(2) permits a defendant, by way of motion, to
 6   assert the defense that a court lacks personal jurisdiction over the defendant. Fed. R. Civ. P.
 7   12(b)(2). When a 12(b)(2) motion is based on written materials, rather than an evidentiary
 8   hearing, the plaintiff need only establish a prima facie showing of jurisdictional facts to
 9   withstand the motion to dismiss. Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995).
10   District courts take the uncontroverted allegations in the complaint as true. Dole Food Co. v.
11   Watts, 303 F.3d 1104, 1108 (9th Cir. 2002).
12           When no federal statute applies to the determination of personal jurisdiction, the law of
13   the state in which the district court sits applies. Schwarzenegger v. Fred Martin Motor Co., 374
14   F.3d 797, 800 (9th Cir. 2004). Because Nevada’s long-arm statute reaches the outer limits of
15   federal constitutional due process, courts in Nevada need only assess constitutional principles
16   of due process when determining personal jurisdiction. See Nev. Rev. Stat. § 14.065; Galatz v.
17   Eighth Judicial Dist. Court, 683 P.2d 26, 28 (Nev. 1984).
18           Due process requires that a non-resident defendant have minimum contacts with the
19   forum such that the “maintenance of the suit will not offend ‘traditional notions of fair play and
20   substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken
21   v. Meyer, 311 U.S. 457, 463 (1940)). Minimum contacts can give rise to either general or
22   specific jurisdiction. LSI Indus., Inc. v. Hubbell Lighting, Inc., 232 F.3d 1369, 1375 (Fed. Cir.
23   2000). General jurisdiction exists where a defendant maintains “continuous and systematic”
24
     2
25     Plaintiff filed another similar case against Andrew Weiss and Thien Tran in the District of Nevada in 2017, but
     it was dismissed for lack of personal jurisdiction and improper venue on July 20, 2018. (See Order, Nguyen v.
     Weiss, Case No. 2:17-cv-02938-KJD-VCF, ECF No. 31).

                                                       Page 3 of 13
          Case 2:21-cv-00134-GMN-NJK Document 118 Filed 09/13/21 Page 4 of 13




 1   ties with the forum state, even if those ties are unrelated to the cause of action. Id. (citing
 2   Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414–16 (1984)). Specific
 3   jurisdiction exists where claims “arise out of” or “relate to” the contacts with the forum, even if
 4   those contacts are “isolated or sporadic.” Id.
 5          B. Vexatious Litigant
 6          The All Writs Act, 28 U.S.C. § 1651(a), empowers federal district courts to enjoin
 7   vexatious litigants who have a history of abusing the court’s limited resources. De Long v.
 8   Hennessey, 912 F.2d 1144, 1147 (9th Cir. 1990). Under the All Writs Act, a district court can
 9   order a person with lengthy histories of abusive litigation—a vexatious litigant—to obtain leave
10   of court before filing any future lawsuits. Molski v. Evergreen Dynasty Corp., 500 F.3d 1047,
11   1057 (9th Cir. 2007).
12           “When district courts seek to impose pre-filing restrictions, they must: (1) give litigants
13   notice and an ‘opportunity to oppose the order before it [is] entered’; (2) compile an adequate
14   record for appellate review, including ‘a listing of all the cases and motions that led the district
15   court to conclude that a vexatious litigant order was needed’; (3) make substantive findings of
16   frivolousness or harassment; and (4) tailor the order narrowly so as ‘to closely fit the specific
17   vice encountered.’” Ringgold-Lockhart v. Cnty of Los Angeles, 761 F.3d 1057, 1062 (9th Cir.
18   2014) (citing De Long, 912 F.2d at 1147–48). “Ultimately, the question the court must answer
19   is whether a litigant who has a history of vexatious litigation is likely to continue to abuse the
20   judicial process and harass other parties.” Id. at 863–64.
21          “Flagrant abuse of the judicial process cannot be tolerated because it enables one person
22   to preempt the use of judicial time that properly could be used to consider the meritorious
23   claims of other litigants.” De Long, 912 F.2d at 1148. However, the Ninth Circuit has
24   cautioned that vexatious litigant orders are an extreme remedy and should rarely be
25   entered. Id. (citing Wood v. Santa Barbara Chamber of Commerce, Inc., 705 F.2d 1515, 1523-


                                                  Page 4 of 13
            Case 2:21-cv-00134-GMN-NJK Document 118 Filed 09/13/21 Page 5 of 13




 1   26 (9th Cir. 1984)). This is because such an order restricts access to the courts—the litigant’s
 2   “final safeguard for vitally important constitutional rights.” Wood, 705 F.2d at 1525. “An
 3   injunction cannot issue merely upon a showing of litigiousness. The plaintiff’s claims must not
 4   only be numerous, but also be patently without merit.” Moy v. United States, 906 F.2d 467, 470
 5   (9th Cir. 1990).
 6   III.    DISCUSSION
 7           A. Motion to Dismiss
 8           In their Motion, Defendants argue that this case should be dismissed pursuant to Federal
 9   Rule of Civil Procedure 12(b)(2) because the Court lacks personal jurisdiction. (See MTD
10   5:24–8:8). To support this argument, Defendants assert that they are residents of California and
11   Vietnam. (Id. 5:26–27, 7:16–18); (Mot. Dismiss 3:26–27, ECF No. 47). Defendants further
12   claim that Plaintiff presents no connection between the allegations in the Complaint and the
13   State of Nevada, aside from the fact that Plaintiff rented a Nevada post office box to establish
14   his own Nevada domicile. (MTD 7:14–8:8). Plaintiff’s Response neglects to address personal
15   jurisdiction and instead continues to recite the duplicative and incoherent arguments that
16   populate all of his filings. (See generally Response, ECF No. 74).
17           As an initial matter, the Court does not have general personal jurisdiction over
18   Defendants because none of them are domiciled in Nevada; Hoang Huy Tu and Bich An
19   Nguyen reside in California, and Ngoc Bich Nguyen resides in Vietnam. See Bristol-Meyers
20   Squibb Co. v. Super. Ct., 137 S. Ct. 1773, 1776 (2017) (quoting Goodyear Dunlop Tires
21   Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)) (“For an individual, the ‘paradigm
22   forum’ for the exercise of general jurisdiction is the ‘individual’s domicile.’”); (MTD 5:26–27,
23

24

25



                                                 Page 5 of 13
          Case 2:21-cv-00134-GMN-NJK Document 118 Filed 09/13/21 Page 6 of 13




 1   7:16–18); (Mot. Dismiss 3:26–27, ECF No. 47).3 Therefore, the question turns to whether the
 2   Court has specific personal jurisdiction over Defendants.
 3           Specific personal jurisdiction refers to “jurisdiction based on the relationship between
 4   the defendant’s forum contacts and the plaintiff’s claims.” Menken v. Emm, 503 F.3d 1050,
 5   1057 (9th Cir. 2007). Personal jurisdiction must arise out of “contacts that the defendant
 6   himself creates with the forum State.” Waldon v. Fiore, 571 U.S. 277, 284 (2014) (internal
 7   quotations omitted). Further, personal jurisdiction cannot be established from the conduct of a
 8   plaintiff or third parties within the forum. Id. In other words, “the plaintiff cannot be the only
 9   link between the defendant and the forum.” Id. at 285.
10           Courts utilize a three-prong test to analyze whether the assertion of specific personal
11   jurisdiction in a given forum is proper:
12           (1) The non-resident defendant must [a] purposefully direct his activities or
                 consummate some transaction with the forum or resident thereof; or [b]
13               perform some act by which he purposefully avails himself of the privilege of
14
                 conducting activities in the forum, thereby invoking the benefits and protection
                 of its laws;
15
             (2) the claim must be one which arises out of or relates to the defendant’s forum
16               related activities; and
17
             (3) the exercise of jurisdiction must comport with fair play and substantial justice,
18               i.e. it must be reasonable.

19   Schwarzenneger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004).
20           “The plaintiff bears the burden of satisfying the first two prongs of the test.” Menken,
21   503 F.3d at 1057. If the plaintiff satisfies the first two prongs, the burden will shift to the
22   defendant to show that exercising jurisdiction would be unreasonable. Id. However, “[i]f the
23

24

25
     3
      At various times Plaintiff alleges that Defendants are citizens of California, Vietnam, Iran, or Venezuela, but
     never alleges that any Defendant is a citizen of Nevada. (See generally Compl., ECF No. 1).

                                                       Page 6 of 13
          Case 2:21-cv-00134-GMN-NJK Document 118 Filed 09/13/21 Page 7 of 13




 1   plaintiff fails to satisfy either of these prongs, personal jurisdiction is not established in the
 2   forum state.” Id.
 3           Here, Plaintiff claims that Defendants orchestrated death threats and murder plots
 4   against him in California, Vietnam, and France. However, none of Plaintiff’s allegations
 5   against Defendants are set in Nevada. Further, Plaintiff fails to allege facts establishing a
 6   relationship between Defendants’ own contacts with Nevada, if any, and Plaintiff’s claims.4 As
 7   such, the Court lacks specific personal jurisdiction over Defendants, and Defendants’ Motion to
 8   Dismiss is granted.5
 9           B. Dismissal of Remaining Defendants
10           By granting Defendants’ Motion to Dismiss, the only remaining defendants in this case
11   are the Islamic Republic of Iran, Mohammad Manastra, Atir Manastra, and Hai Trung Hoang.6
12   However, the Court will dismiss Plaintiff’s claims against the remaining defendants sua sponte
13   and without notice because Plaintiff “cannot possibly win relief.” See Sparling v. Hoffman
14   Const. Co., 864 F.2d 635, 638 (9th Cir. 1988) (sua sponte dismissal of a claim for failure to
15   state claim was proper where plaintiffs could not possibly win relief). “[A] court may dismiss a
16   claim as factually frivolous only if the facts alleged are ‘clearly baseless,’ a category
17   encompassing allegations that are ‘fanciful, fantastic, and delusional.’” Denton v. Hernandez,
18

19
     4
       In fact, Plaintiff only identifies one Defendant, Bich An Nguyen, as having a contact with Nevada by claiming
20   that she entered into “a sham marriage performed in Las Vegas in 2007.” (Compl. at 10, ECF No. 1). However,
     Plaintiff still fails to connect Bich An Nguyen’s alleged Nevada marriage ceremony to his allegations of assault,
21   battery, and intentional infliction of emotional distress in California and overseas.
     5
22     This action is also dismissed as to Defendant Thien Tran for lack of personal jurisdiction, even though he has
     not yet individually challenged jurisdiction. A district court may “dismiss an action as to defendants who have
23   not moved to dismiss where such defendants are in a position similar to that of the moving defendant.” Silverton
     v. Dept. Treasury, 644 F.2d 1341, 1345 (9th Cir. 1981). Like the other Defendants, Plaintiff makes no allegation
24   that Thien Tran is a citizen of Nevada or has contacts with Nevada that are connected to the claims in his
     Complaint.
25
     6
      Plaintiff only identifies Mohammad Manastra, Atir Manastra, and Hai Trung Hoang as “agents of Iran Islamic
     Government [sic],” and none of them have appeared in this case.”

                                                       Page 7 of 13
          Case 2:21-cv-00134-GMN-NJK Document 118 Filed 09/13/21 Page 8 of 13




 1   504 U.S. 25, 32–33 (1992) (citing Neitzke v. Williams, 490 U.S. 316 (1989)) (internal citations
 2   omitted). Moreover, “a finding of factual frivolousness is appropriate when the facts alleged
 3   rise to the level of the irrational or the wholly incredible, whether or not there are judicially
 4   noticeable facts available to contradict them.” Id. at 33. Here, Plaintiff’s allegations present a
 5   delusional, sweeping conspiracy implicating the named defendants, Iran, Venezuela, and, at
 6   times, Hamas, in an international plot to murder him. The Complaint rises to the level of
 7   frivolous and nonsensical, and Plaintiff does not allege facts creating a cognizable cause of
 8   action against the Islamic Republic of Iran, Mohammad Manastra, Atir Manastra, and Hai
 9   Trung Hoang. Thus, Plaintiff could not possibly win relief, and the Court also dismisses
10   Plaintiff’s Complaint with respect to the Islamic Republic of Iran, Mohammad Manastra, Atir
11   Manastra, and Hai Trung Hoang.
12           C. Vexatious Litigant
13           In his Motion, Weiss asks the Court to declare Plaintiff a vexatious litigant and issue a
14   prefiling injunction against Plaintiff to protect himself and Tran from any further vexatious
15   litigation in the District of Nevada. (See Weiss’s Mot. 10:11–16:18). As laid out above,
16   Ringgold-Lockhart identifies four factors that a district court must consider when imposing
17   prefiling restrictions on a litigant. See 761 F.3d at 1062. The Court will address each in turn.7
18           1. Notice and Opportunity to Oppose
19           In the present case, Weiss filed a motion, pursuant to the Court’s standard noticing
20   procedures, requesting that the Court impose a prefiling injunction on Plaintiff. (See generally
21

22
     7
       Defendants’ Motion to Dismiss also asks the Court to restrict Plaintiff from filing new cases against Hoang
     Huy Tu, Law Offices of Hoang Huy Tu, Ngoc Bich Nguyen, or Bich An Nguyen. (See MTD 9:1–14:4).
23   However, Defendants’ request appears to be copied directly from Weiss’s Motion for Prefiling Injunction, and so
     Defendants are actually just making the case for a prefiling injunction in relation to Weiss and Thien Tran, and
24   not in relation to Hoang Huy Tu, Law Offices of Hoang Huy Tu, Ngoc Bich Nguyen, or Bich An Nguyen.
     Therefore, the Court will consider a prefiling injunction only as it relates to Weiss and Thien Tran because, by
25   failing to make a case for themselves, Defendants failed to give Plaintiff adequate notice and an opportunity to
     oppose their harassment claims. See Ringgold-Lockhart v. Cnty of Los Angeles, 761 F.3d 1057, 1062 (9th Cir.
     2014) (prior to the entry of a prefiling injunction, litigants must have notice and an opportunity to oppose it).

                                                      Page 8 of 13
         Case 2:21-cv-00134-GMN-NJK Document 118 Filed 09/13/21 Page 9 of 13




 1   Weiss’s Mot., ECF No. 7). Plaintiff received notice of and responded to this Motion. (See
 2   generally Resp., ECF No. 23). As such, Plaintiff had adequate notice of Weiss’s request for
 3   prefiling injunction and an opportunity to respond.
 4          2. Adequate Record for Review
 5          The Court has compiled an adequate record of review based on the filings and exhibits
 6   provided by Weiss in support of his Motion. In Exhibit 39 to the Motion for Prefiling
 7   Injunction, Weiss presented a list of all cases filed by Plaintiff against himself or Tran. (See
 8   List of Related Actions, Ex. 39 to Weiss’s Mot., ECF No. 9-38). This includes 42 cases,
 9   removals, and appeals naming Tran as a defendant and 31 naming Weiss. (Id.). See also Tran v.
10   Nguyen, No. SACV 18-0043 PSG (DFMx), 2018 WL 1441179, at *2 (C.D. Cal. Mar. 22, 2018)
11   (compiling a list of Plaintiff’s frivolous filings in federal court and removals from state court
12   against Weiss and Tran). For example, Plaintiff has initiated five cases against Weiss and Tran
13   in the Central District of California, and two in the District of Nevada. (See List of Related
14   Actions, Ex. 39 to Weiss’s Mot.). Additionally, Plaintiff has filed seven actions in the Superior
15   Court of California, which he attempted to remove to the Central District of California at least
16   eleven times. (Id.). Finally, Plaintiff has filed twenty-two appeals, both in the state and federal
17   systems, but all of them have been dismissed or affirmed in favor of Weiss and Tran. (Id.).
18          3. Findings of Frivolousness or Harassment
19          In his Motion, Weiss details Plaintiff’s long history of targeted litigation. (See Weiss’s
20   Mot. 10:11–16:18). Weiss explains that Plaintiff repeatedly files and removes duplicative
21   actions in state and federal courts, all arising from similar frivolous claims. (Id. 13:9–15:26).
22   Weiss argues that Plaintiff is using the state and federal court systems to harass Tran, even
23   using tactics to evade the California prefiling injunctions, such as filing cases as “John Doe.”
24   (Id. 12:26–13:8). As evidence of Plaintiff’s harassment and continual frivolous filings, Weiss
25



                                                 Page 9 of 13
         Case 2:21-cv-00134-GMN-NJK Document 118 Filed 09/13/21 Page 10 of 13




 1   points to the prefiling injunctions implemented by the Superior Court of California and the
 2   District Court for the Central District of California. (Id.).
 3           When assessing the potential frivolousness or harassing nature of a litigant’s behavior,
 4   courts should consider the following factors: “(1) the litigant’s history of litigation and in
 5   particular whether it entailed vexatious, harassing, or duplicative lawsuits; (2) the litigant’s
 6   motive in pursuing the litigation, e.g., does the litigant have an objective good faith expectation
 7   of prevailing?; (3) whether the litigant is represented by counsel; (4) whether the litigant has
 8   caused needless expense to other parties or has posed an unnecessary burden on the courts and
 9   their personnel; and (5) whether other sanctions would be adequate to protect the courts and
10   other parties.” Molski v. Mandarin Touch Rest., 347 F. Supp. 2d 860, 864 (C.D. Cal.
11   2004) (quoting Safir v. United States Lines, Inc., 792 F.2d 19, 23 (2d Cir. 1986)).
12           Here, Plaintiff has a well-documented history of filing duplicative and harassing
13   lawsuits because two other courts have already imposed prefiling injunctions against him.
14   Though only two cases have been filed in the District of Nevada thus far, both cases present
15   substantially similar claims against Weiss and Tran to the California cases that have been
16   repeatedly dismissed.8 To preserve his ability to file these frivolous lawsuits, Plaintiff has
17   demonstrated a willingness to circumvent court-ordered prefiling injunctions through
18   deception, such as by attempting to file cases anonymously as “John Doe.” See Doe v. Law
19   Offices of Andrew D. Weiss No. EDCV 19-2119, 2020 WL 5983929, at *2 (C.D. Cal. July 30,
20   2020) (“Finally, the Court notes that in the course of his outburst, Plaintiff tacitly reveals his
21   identity as Anthony Nguyen. Plaintiff’s unforced error not only undermines his need to file
22   anonymously but confirms the Court's previous finding that Plaintiff seeks to file under a
23

24
     8
      In fact, Plaintiff sometimes refers to himself in the Complaint as “John Doe,” which indicates to the Court that
25   much of the Complaint in this case has been copied from his Complaint in John Doe v. Law Offices of Andrew
     D. Weiss. See Doe v. Law Offices of Andrew D. Weiss No. EDCV 19-2119, 2020 WL 5983929, at *2 (C.D. Cal.
     July 30, 2020).

                                                      Page 10 of 13
          Case 2:21-cv-00134-GMN-NJK Document 118 Filed 09/13/21 Page 11 of 13




 1   pseudonym to circumvent an existing pre-filing injunction.”). Similarly, Plaintiff’s Nevada
 2   post-office box appears to be another thinly veiled attempt at forum shopping in order to
 3   maintain his pattern of harassment against Weiss and Tran, even though the Complaint reveals
 4   no bona fide connection to Nevada. While Plaintiff is representing himself, based on the
 5   outcome of his previous cases and the lack of relation to Nevada, it would be difficult for him
 6   to argue that he has any good faith belief in the success of his claims. Accordingly, the Court
 7   finds that this case is frivolous, harassing, and an unnecessary burden on the courts. Plaintiff
 8   may not be allowed to continue using the federal judicial system as his mechanism of
 9   harassment.
10          4. Narrow Tailoring
11          Based on Plaintiff’s long record of filing duplicative lawsuits, and the Court’s finding
12   that his filings are frivolous, harassing, and an abuse of the federal judicial system, the Court
13   concludes that Plaintiff is a vexatious litigant and a prefiling restriction should be imposed.
14   However, to ensure that such a restriction is narrowly tailored “‘to closely fit the specific vice
15   encountered,’” Plaintiff will only be restricted from initiating cases against Weiss and Tran.
16   Ringgold-Lockhart v. Cnty of Los Angeles, 761 F.3d 1057, 1062 (9th Cir. 2014) (citing De
17   Long, 912 F.2d at 1147–48). With this limited prefiling injunction, Plaintiff will still have
18   meaningful access to the courts for any non-frivolous claims, but without the ability to continue
19   wasting judicial resources. Accordingly, Plaintiff is permanently enjoined from initiating any
20   cases in the District of Nevada against Andrew Weiss, Law Offices of Andrew Weiss, or Thien
21   Tran, without first obtaining leave of the Court. The Court finds that this sanction is adequate
22   to protect all parties, and cautions Plaintiff that a violation of this Order may result in monetary
23   sanctions, including attorney’s fees, pursuant to Federal Rule of Civil Procedure 11.
24   //
25   //


                                                Page 11 of 13
           Case 2:21-cv-00134-GMN-NJK Document 118 Filed 09/13/21 Page 12 of 13




 1   IV.     CONCLUSION
 2           IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss, (ECF No. 69), is
 3   GRANTED. Plaintiff’s claims against Hoang Huy Tu, Law Offices of Hoang Huy Tu, Bich
 4   An Nguyen, Ngoc Bich Nguyen, and Thien Tran are DISMISSED with prejudice.
 5           IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants the Islamic
 6   Republic of Iran, Mohammad Manastra, Atir Manastra, and Hai Trung Hoang are DISMISSED
 7   with prejudice.
 8           IT IS FURTHER ORDERED that Weiss’s Motion for Prefiling Injunction, (ECF No.
 9   7), is GRANTED, to the extent consistent with this Order. Plaintiff Tony Nguyen is hereby
10   declared a VEXATIOUS LITIGANT and is PERMANENTLY ENJOINED from initiating
11   cases in the District of Nevada against Andrew Weiss, Law Offices of Andrew Weiss, or Thien
12   Tran, without first obtaining leave of this Court.
13           IT IS FURTHER ORDERED that Defendant Law Offices of Hoang Huy Tu’s Motion
14   to Dismiss, (ECF No. 33), is DENIED as moot.
15           IT IS FURTHER ORDERED that Defendant Ngoc Bich Nguyen’s Motion to Dismiss,
16   (ECF No. 47), is DENIED as moot.
17           IT IS FURTHER ORDERED that Defendant Bich An Nguyen’s Motion to Dismiss,
18   (ECF No. 48), is DENIED as moot.
19           IT IS FURTHER ORDERED that Plaintiff’s Motions to Strike, (ECF Nos. 55, 65, and
20   74), are DENIED.
21           IT IS FURTHER ORDERED that Plaintiff’s Motion for Sanctions, (ECF No. 19), is
22   DENIED as moot.9
23
     9
24     On March 5, 2021, Plaintiff voluntarily dismissed Weiss from this case. (See Notice of Dismissal, ECF No. 29).
     Accordingly, Plaintiff’s Motion for Sanctions is now moot. When Plaintiff voluntarily dismissed Weiss from
25   this case, the Court similarly denied as moot Plaintiff’s other Motions for Sanctions, (ECF Nos. 15, 24, 30),
     against Weiss, which were essentially identical to the present Motion. (See Order, ECF No. 40).


                                                     Page 12 of 13
        Case 2:21-cv-00134-GMN-NJK Document 118 Filed 09/13/21 Page 13 of 13




 1         IT IS FURTHER ORDERED that Plaintiff’s Motions for Entry of Default, (ECF Nos.
 2   21 and 22), are DENIED as moot.
 3         The Clerk is ordered to close the case.
 4                     13 day of September, 2021.
           DATED this _____
 5

 6                                               ___________________________________
 7
                                                 Gloria M. Navarro, District Judge
                                                 UNITED STATES DISTRICT COURT
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                              Page 13 of 13
